Exhibit 10.25

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”) entered into as of [date of grant]
(the “Grant Date”) by and between Fluor Corporation, a Delaware corporation (the
“Company”), and you (“Grantee”) evidences the grant to Grantee of a Stock Option
Award (“Option”) under the Fluor Corporation 2008 Executive Performance
Incentive Plan (“Plan”).  This Option is intended not to be an incentive stock
option and therefore is not subject to the tax treatment provided for under
Section 422 of the Internal Revenue Code.

 

Section 1.                    AWARD SUBJECT TO PLAN

 

This Stock Option Award is made subject to all of the terms and conditions of
the Plan, including any terms, rules or determinations made by the Committee (as
defined in the Plan), pursuant to its administrative authority under the Plan
and such further terms as are set forth in the Plan that are applicable to
awards thereunder, including without limitation provisions on adjustment of
awards, non-transferability, satisfaction of tax requirements and compliance
with other laws.  Capitalized terms used in this Agreement and not defined
herein have the meaning set forth in the Plan.

 

Section 2.                    STOCK OPTION AWARD

 

The Company hereby awards Grantee an Option to purchase shares of Company Common
Stock pursuant to this Agreement at a purchase price per share of [purchase
price], subject to the terms and conditions set forth herein and in the Plan. 
The Option may not be exercised in whole or in part as of the Grant Date, and is
exercisable only if and to the extent provided in the following paragraphs and
otherwise subject to and in accordance with the Plan.

 

Section 3.                    VESTING AND EXPIRATION

 

[Vesting schedule will be determined by the Organization and Compensation
Committee.  Certain agreements provide for cliff vesting, time vesting and/or
acceleration upon the achievement of certain performance targets or maintenance
of a certain stock price for a certain period of time.]  Subject to the
provisions below, the right to exercise the Option shall expire on [expiration
date].

If your employment with the Company or any of its subsidiaries terminates for
any reason other than death, retirement or total and permanent disability as
determined in accordance with applicable Company personnel policies and the Plan
policies or for any reason within two years following a Change in Control of the
Company as determined by the Committee occurs in accordance with the Plan, then
as of the date of such termination this Option shall expire as to any portion
which has not then become exercisable.  If prior to the Option becoming
exercisable in full pursuant to the preceding paragraph, your employment with
the Company or any of its subsidiaries terminates by reason of your death, total
and permanent disability, as determined in accordance with applicable Company
personnel policies or for any reason within two years following a Change in
Control of the Company as determined by the Committee occurs in accordance with
the Plan, then any portion of this Option which has yet to become exercisable
shall become immediately exercisable as set forth in the preceding paragraph. 
However, if prior to the Option becoming exercisable in full pursuant to the
preceding paragraph, you retire from the Company and you deliver a signed
non-competition agreement to the Company in a form acceptable to the Company,
then any portion of this Option which has yet to become exercisable shall
continue to vest and become exercisable as set forth in the preceding
paragraph.  Under all circumstances, any Option held less than one year from
date of grant will be forfeited.  To the extent that this Option is exercisable
after your termination of employment, after taking into account the vesting
provisions set forth in this paragraph, then following such termination of
employment this Option will expire on the earlier of (a) three (3) months
following your termination of

 

--------------------------------------------------------------------------------


 

employment, if such termination occurred other than on account of death,
retirement or total and permanent disability, or your termination for any reason
within two years after a Change in Control of the Company; or (b) the third
(3rd) anniversary of your final vest date, if such termination occurred on
account of your death, retirement or total and permanent disability, or your
termination within two years after a Change in Control of the Company.

 

Section 4.                    RESALE AND TRANSFER RESTRICTIONS

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any re-sales by the
Grantee or other subsequent transfers by the Grantee of any shares of common
stock issued as a result of the exercise of this Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Grantee
and other option holders and (c) restrictions as to the use of a specified
brokerage firm for such re-sales or other transfers.

 

Section 5.                    CONFIDENTIALITY

 

The Agreement and the Option granted hereunder are conditioned upon Grantee not
disclosing this Agreement or said Option to anyone other than Grantee’s spouse
or financial advisor or senior management of the Company or senior members of
the Company’s Legal Services, and Executive Services departments during the
period prior to the exercise of said Option.  If disclosure is made by Grantee
to any other person not authorized by the Company, this Agreement and said
Option shall be null and void and all Options otherwise granted hereunder to
Grantee shall terminate.

 

Section 6.                    ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 7.                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement.  If you have not electronically signed
this Agreement, the Company is not obligated to provide you any benefit
hereunder and may refuse to issue shares to you under this Agreement.  The
Grantee will not be permitted to exercise the Option until the Agreement is
electronically signed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

by

 

 

 

[Name]

 

 

[Title]

 

--------------------------------------------------------------------------------